Title: To Benjamin Franklin from Samuel Wharton, 15 May 1780
From: Wharton, Samuel
To: Franklin, Benjamin


Dear Sir
L’Orient May 15 1780
As a News paper of the 8th of April was received by Captain Montgomery, after He left Philadelphia, in which is published a curious, confidential Letter, dated the 30th of January, from General Clinton to Lord George Germaine, and as it gives a very agreable State of Facts, and Arguments, I send your Excellency a Copy of it, taken in a hurry by Captain Hutchins, my Son, and myself. The News paper (one of Dunlap’s) containing the above Letter, will be forwarded to Night by Mr. Nesbit to Mr. Jay, with some Bills drawn by Congress at six Months sight upon Him. There are also Bills in this Town drawn by the same honorable Body on Mr. Lawrence at the same Sight, at the Hague. Captain Montgomery says, That the Markets at philadelphia were abundant, and reasonable, and as many Vessels in the Harbor, loading for different ports, as He remembers ever to have seen in Time of peace. He speaks of the last Winter, as uncommonly severe, But the price of Wood much cheaper than it had been, and adds, That the People in Power, and all Ranks of persons at Philadelphia, were under no apprehensions of Charles Town being taken. The post is just setting out, so that I cannot add any more,— But We are extremely impatient for Captain Jones’s Return, and our Departure; For we are most heartily fatigued with our Residence in this unhealthy, dull place. May I ask the Favor of your Excellency to present my best Respects to Mr. & Mrs. Chaumont, & Family—Mr. Grand & Family and to your Grandson? With the sincerest Respect and Attachment I am dear Sir Your most Obedient & most humble Servant
Saml. Wharton
His Excellency Dr. Franklin.
 
Notation: Warton Mr. Saml. May 15 1780.
